Citation Nr: 0927544	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-17 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to 
December 1997 and January 2003 to May 2004.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Chicago, Illinois, (hereinafter RO).  This case was 
remanded by the Board for additional development in August 
2008 and is now ready for appellate review.   


FINDING OF FACT

A current back disability for which service connection may be 
granted is not demonstrated. 


CONCLUSION OF LAW

The Veteran does not have a current back disorder that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
May 2004, the RO advised the claimant of the information 
necessary to substantiate the claim at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, he was provided 
with information regarding ratings and effective dates by a 
letter dated in March 2006.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Any error related to this 
element is harmless.    As such, the Board finds that the 
duty to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that has been associated with the claims file 
includes VA treatment records and statements from a private 
chiropractor and VA social worker.  The Veteran was afforded 
a VA Compensation and Pension examination in May 2004.  In 
August 2008, another VA Compensation and Pension examination 
was scheduled as requested in the Board remand.  The Veteran 
told the examiner at that time he had no back complaints and 
did not wish to be examined for a back disability.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Thus, 
the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 


II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The service treatment reports include February and July 2003 
clinical references to back pain.  No disease or injury to 
the back was identified during service, and a medical 
assessment completed two months prior to service separation 
did not reflect any evidence of a back disability or 
complaints of back pain.  The post service evidence in 
pertinent part includes reports from a private chiropractor 
describing a visit in June 2004 for low back pain and 
stiffness, with diagnoses of lumbalgia with facet syndrome 
and sensory radiculopathy.  He was said to have been released 
from active chiropractic care after having made 
"considerable improvement" in August 2004.  A July 2004 
report form a VA social worker referenced the Veteran 
describing a history of injuring his back in service and 
indicating that he was under chiropractic care for his back.  

At a March 2004 VA examination, the Veteran did not report a 
specific back injury and indicated that symptoms in the low 
back were limited to stiffness.  No significant objective 
findings in the back were demonstrated upon examination, and 
the diagnostic impression following the examination in May 
2004 was that the Veteran had a normal lumbosacral spine.  As 
stated above, another VA Compensation and Pension examination 
was scheduled for August 2008 as requested in the Board 
remand, but the Veteran told the examiner at that time he had 
no back complaints and did not wish to be examined for a back 
disability.  A statement submitted by the Veteran's 
representative in November 2008 reported that the Veteran 
wished to cancel "all remaining issues on appeal."  The RO 
proceeded with the adjudication of the Veteran's claim in 
February 2009 by completion of a supplemental statement of 
the case.  

Given the Veteran's denial of back complaints in the 
discussion with the examiner in August 2008 and the finding 
that there was no back disability at the May 2004 VA 
examination, the Board must deny the Veteran's claim on the 
basis of there being no current disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (That a condition or injury occurred 
in service alone is not enough; there must be disability 
resulting from that condition or injury).  As such, the Board 
finds that the doctrine of reasonable doubt is not for 
application, and that the Veteran's claim cannot be granted.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for a low back disability 
is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


